Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION


1.	Applicant’s election of claims  1-13 pertains group I   for prosecution with traverse in the communication with the Office on  02/23/2022   is acknowledged.
Because Applicant did not distinctly and specifically point out the supposed error in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Applicants have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
 The traversal is on the ground(s). that the search and examination of an entire application can be made without serious burden This is not found persuasive because the fields of search for method and device claims are NOT coextensive and the determinations of patentability of method and device claims are different, that is process limitations and device limitations are given weight differently in determining the patentability of the claimed inventions. Also, the strategies for doing text searching of the device claims and method claims are different. Thus, separate searches are required.
The requirement is still deemed proper and is therefore made FINAL.
Applicants, however,  have the right to file a divisional, continuation or continuation-in-part application covering the subject matter of the non-elected claims.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims  1-5, 11-13 are rejected under 35 USC 102(a)(1) as being anticipated by Yu et al. (US 2018/0096898) (of record document #1 in the US Patent Application section in Applicant IDS submitted on 01/21/2021).
with regard to claim 1, Yu 898 discloses (the abstract, Fig 2A through Fig 2E) a semiconductor structure, comprising:
a silicon (Si) material formed on a semiconductor substrate;(Fig 2A, silicon material on 
substrate, para [0017)pillars formed within the Si material, the pillars having inner sidewalls 
forming an opening having a first depth within the Si material;( Fig 2A, opening 206, para 
[0021], pillars 204a , 204(b) …, para 0024)
an isolation material initially deposited within the opening to fill the opening between the 
pillars, wherein portions of the isolation material are subsequently removed from between the 
pillars to reduce the first depth of the opening to a second depth of the opening defined by the 
inner sidewalls between the pillars; ( shown and Fig 2C, isolation material 210, para [0022])
an enhancer material deposited to extend over a top surface of the pillars and along the 
inner sidewalls of the pillars to a top portion of the isolation material having the portions 

With regard to claims 2, 3, 4, 5, Yu 898 discloses (the abstract, Fig 2A through Fig 2E) a semiconductor structure, wherein the isolation material is initially deposited about the Si material having an initial height so that a top portion of the isolation material is positioned over top portions of the pillars, extends along outer sidewalls of the pillars from the top portion of the isolation material to the semiconductor substrate, and extends within the opening between the pillars along the inner sidewalls of the pillars from the top portion of the isolation material to a bottom portion of the opening.(shown in Fig 2A,Fig 2B)
Or, wherein the isolation material forms an exposed area of the pillars extending a predetermined distance from the top portions of the pillars to the top portion of the isolation material.(shown in Fig 2C,Fig 2D , Fig 2E)
Or, wherein the isolation material is subsequently removed from the Si material to have a subsequent height less than the initial height to form the exposed area of the pillars extending a predetermined distance from the top portions of the pillars to the top portion of the isolation material. .(shown in Fig 2C,Fig 2D , Fig 2E)
Or, wherein the enhancer material is deposited to be positioned along the exposed area of the pillars.(shown in Fig 3, enhancer material 302, para [0031])
With regard to claims 11-13,  Yu 898 discloses (the abstract, Fig 2A through Fig 2E) a semiconductor structure, wherein the isolation material comprises silicon oxide.(para [0023])
Or, wherein the isolation material comprises one or more of silicon nitride (SiN), aluminum oxide (AlOx), and spin-filled silicon oxide.(para [0023])
Or, wherein the enhancer material comprises one or more of amorphous silicon, amorphous geranium, amorphous silicon geranium, 


                            Claim Rejections - 35 USC § 103    
                                                                                                                                                                     
5. 	The following is a quotation of 35 U.S.C. 103 ( post-AIA ) which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6. 	 Claims 6-10 are  rejected under 35 U.S.C. 103 as being unpatentable over-- Yu et al. 
(US Patent US 2018/0096898) thereafter Yu 898 in view of De Silva (US Patent 10,176,997)  thereafter De Silva 997(of record document #4 in US Patent section in Applicant IDS submitted on 01/21/2021).
	With regard to claim 6, as set forth in the rejection of claim 5, Yu 898 discloses all the invention of a structure  except for the specific , wherein the enhancer material is
deposited to have a predetermined width less than one half of a width extending between the
inner sidewalls of the pillars.
	De Silva 997, however, discloses a structure wherein the enhancer material is
deposited to have a predetermined width less than one half of a width extending between the
inner sidewalls of the pillars. ( Shown in De Silva 997, Fig 11, Fig 12, enhancer 28,30 column 7 lines 55-67).

The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to improve the reliability and versatility performance of the YU 898 device  as taught by De Silva 997 (column | lines 27-39)
With regard to claims 7, 8,9, 10,  De Silva  discloses a  semiconductor device wherein a first portion of the enhancer material is removed along the top portion of the isolation material extending between outer sidewalls of the enhancer material positioned within the opening along the inner sidewalls of the pillars.(shown in De Silva 997 Fig 11, Fig 12, enhancer 28,30 column 7 lines 55-67) 
Or , wherein a second portion of the enhancer material is removed along the top portion of the isolation material extending between the outer sidewalls of the enhancer material positioned along outer sidewalls of the pillars and the outer sidewalls of the isolation material.
.(shown in De Silva 997 Fig 11, Fig 12, enhancer 28,30 column 7 lines 55-67)
Or, wherein the enhancer material is initially deposited to be positioned along the top portion of the isolation material and to extend above the isolation material between the inner sidewalls of the pillars, and between the outer sidewalls of the pillars and outer sidewalls of the isolation material. (shown in De Silva 997 Fig 7 through Fig 12, enhancer 28,30)
Or , wherein a first portion of the enhancer material along a top portion of the isolation material extending between outer sidewalls of the enhancer material positioned within the


7.	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist the examiner to locate the appropriate paragraphs.

8.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter. Failure to respond within the period for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).

                                                     CONCLUSION

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM-6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                               /THINH T NGUYEN/                                                               Primary Examiner, Art Unit 2897